116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Steven G. SMITH, Plaintiff/Appellee,v.Matthew S. STEDELIN, Defendant,Hogan Motor Leasing, Inc., Defendant/Appellant.
No. 96-3613.
United States Court of Appeals,Eighth Circuit.
Submitted May 23, 1997.Filed June 6, 1997.

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
PER CURIAM.


1
Steven Smith won a judgment against Hogan Motor Leasing, Inc. for damages arising from an traffic accident.  During deliberations, the jury sent two questions to the district court.1  After conferring with counsel, the court responded with a supplemental jury instruction.  Hogan's appeal is based on a challenge to that instruction.  We have reviewed the evidence and the jury instructions and conclude that the district court acted within its discretion in giving the supplemental instruction.  The judgment is affirmed.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas